IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SHAUNA ANN FROST,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0196

JEROME JOHN FROST, JR.,

      Appellee.

_____________________________/

Opinion filed October 6, 2017.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Stephen K. Johnson, Law Offices of Stephen K. Johnson, LLC, Gainesville, for
Appellant.

Christina Nieto Seifert, Lake City, for Appellee.




PER CURIAM.

      The former wife challenges a final judgment of dissolution of marriage and

raises four issues on appeal. We affirm as to all four issues but write to explain that

the former wife did not properly preserve one issue for appellate review: whether

the trial court abused its discretion by not setting forth the steps the former wife
must take to restore unsupervised visitation with the minor child. As it was not

preserved, we decline to reach the merits of whether the trial court should have

addressed these steps.

      During the entire course of this case, the former husband sought to limit the

former wife’s contact with the minor child to supervised visitation. The trial court

wrote an extensive order explaining his reasons for only allowing supervised

visitation, and those reasons were supported by competent, substantial evidence.

The former wife, however, did not alert the trial court that she wanted the court to

address the steps she could take to reestablish unsupervised visitation, either by

filing a motion for rehearing or through any other means.           This court has

consistently held that absent fundamental error, we will not address legal issues not

presented to the trial court. Freiha v. Freiha, 197 So. 3d 606 (Fla. 1st DCA 2016);

Owens v. Owens, 973 So. 2d 1169 (Fla. 1st DCA 2007).

      In Freiha, the appellant challenged the trial court’s final order providing the

appellee with the majority of time sharing without providing a parenting plan that

included a time-sharing schedule. Id. at 607. We found that the appellant had not

properly preserved the issue for appellate review because he had not raised the

issue in a timely motion for rehearing. Id. at 608. However, we nonetheless

reversed, finding that the trial court’s total failure to address and adopt a time-

sharing plan constituted fundamental error. Id. at 608-609.

                                         2
         The error in this case, if any, is not fundamental. Fundamental error is

defined as “‘error which goes to the foundation of the case or goes to the merits of

the cause of action.’” Freiha, 197 So. 3d at 608 (quoting Saka v. Saka, 831 So. 2d
709, 711 (Fla. 3d DCA 2002)). To date, it does not appear that any court has held

that a trial court’s failure to adopt a reunification plan constitutes fundamental

error.

         This case is distinguishable from Freiha. Freiha involved a total failure to

address the focal issue of the litigation. In this case, the trial court spent extensive

time reviewing the issue of visitation. The court also ruled based on its extensive

experience with the former wife, which was outlined in the order. Thus, there does

not appear to be a total failure to make a decision concerning a critical issue;

rather, the issue is more of a disagreement with the way in which the trial court

ruled on the visitation issue. As such, there was no fundamental error in this case.

         We, therefore, AFFIRM.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.




                                           3